Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 1 of 21




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 1:19-cv-21996-COOKE/GOODMAN

   SLAM DUNK I, LLC, on behalf of itself         )
   and all others similarly situated,            )
                                                 )
                             Plaintiff,          )
                                                 )
         vs.                                     )
                                                 )
   CONNECTICUT GENERAL LIFE                      )
   INSURANCE COMPANY,                            )
                                                 )
                             Defendant.          )
                                                 )


               Plaintiff Slam Dunk I, LLC’s Opposition to Motion to Dismiss
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 2 of 21



                                          I. INTRODUCTION

             The Motion to Dismiss (ECF No. 72) by Connecticut General Life Insurance
   Company (“Defendant”) relies on unsupported and unexplained evidence from outside the
   Amended and Supplemental Complaint (“Amended Complaint”) (ECF No. 69) and the
   contracts at issue.     Without providing any documents, depositions, or interrogatories,
   Defendant now asks this Court to dismiss the Amended Complaint on facts beyond its four
   corners. Removing Defendant’s arguments based on that evidence (as this Court should),
   leaves only cursory and insufficient support for its Motion to Dismiss (“Motion”). For that
   reason alone, the motion should be denied.
             The insurance policies at issue in this case are group universal life policies—life
   insurance policies made available to mid-level employees at large corporations, such as Hyatt,
   Continental, SunTrust, and others; many of these employees reside in South Florida. The
   corporations do not pay for the policies; employees purchase and sustain them through
   payment or payroll deductions. These policyholders have made the conscious choice to
   include life insurance policies with a cash-value component as part of their long-term
   investment portfolio.
             The most important provision in the contractual document creating these policies, and
   the provision at issue in this case, is the requirement that the Defendant base monthly cost of
   insurance (“COI”) adjustments on its expectations as to future mortality. Am. Compl. ¶ 2.
   And, despite the uncontested allegations in the Amended Complaint that life expectancy has
   been rising as Defendant’s expectations as to future mortality have been falling, the insurance
   rates of the subject policies—specifically the COI rates—have gone up. As a result, Defendant
   has been reaping enormous profits, as identified in their yearly financial reports. Id. ¶ 47. By
   avoiding its contractual obligations, Connecticut General has engineered a situation where it
   cannot lose money on these policies, while the policyholders are left without recourse.
             In its initial complaint, Plaintiff alleged that Defendant’s obligation to base the COI
   on its expectations as to future mortality created a revolving and sustained obligation on
   Defendant to reexamine the rates and adjust those rates downward when it knew that
   mortality experiences were improving.         This Court dismissed Plaintiff’s claims without
   prejudice, concluding that the contractual language gave Defendant discretion whether to
   make adjustments. While not waiving that portion of its claim, Plaintiff includes new


   1226886                                        -1-
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 3 of 21



   allegations in the Amended Complaint: specifically, Plaintiff alleges that Defendant has
   adjusted (i.e., increased) the COI for Plaintiff and the class members, and in so doing, violated
   Defendant’s obligations under the subject policies. Defendant’s decision to increase COI
   rates—in certain cases by as much as 50% year-over-year—violates the policies’ requirements
   that COI rates be determined based on mortality experience, which Defendant does not
   contest is decreasing dramatically, and has been doing so for the life of the policies.
             To support its Motion, Defendant must rely on factual allegations that appear nowhere
   in the contract or the Amended Complaint. Defendant argues that changes in COI are the
   product of rate tables appended to the Declaration of Anne Marie Nicholas in support of its
   Motion (the “Rate Tables”), and as such, the increases in the COI supposedly are not
   increases at all but merely the result of the application of a “predetermined” schedule.
   Tellingly, Defendant repeatedly refers to these as “contractual Rate Tables” in an attempt to
   imply that the Rate Tables are part of the policies, and in existence at the time the
   policyholders signed the contracts. In fact, the Rate Tables were and are not part of the
   contracts at issue—in fact, these Tables did not exist until 2009, by which point many of the
   policies at issue had been active for years. Nor does Defendant provide any explanation as
   to how the numbers comprising the Rate Tables were calculated. In other words, Defendant
   is not even facially asserting that the Rate Tables were created based on Defendant’s
   expectations as to future mortality (which is the obligation Defendant undertook by drafting
   the policies). The one thing that can be gleaned from the extra-contractual, unsupported Rate
   Tables Defendant injects into its Motion is that the monthly cost of insurance rates actually
   do increase over time, and never decrease, for anyone, despite continually improving
   mortality.
             This Court should deny Defendant’s Motion for multiple reasons. First, its reliance
   on the extra-contractual Rate Tables is improper. The Rate Tables are not central to Plaintiff’s
   breach of contract claim, are not described or contemplated in the Amended Complaint, and
   are not part of the original contracts at issue in this matter. Additionally, the Rate Tables
   have not been subject to examination by Plaintiff; Defendant has offered them, without
   support or underlying data, to claim that the COI rate increases they admit occurred were
   simply the implementation of a previously crafted policy. Of course, Defendant provides no
   evidence as to what factors it considered when creating the tables, and the veracity of these


   1226886                                        -2-
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 4 of 21



   documents has not been established through any discovery process, let alone the rigorous
   discovery contemplated by the Federal Rules. Plaintiff has alleged a breach of contract claim
   by pleading that the parties entered into a valid contract that Defendant breached, and the
   class members have suffered harm as a result thereof. Defendant’s principal arguments in
   response are to add testimony to the record and point at the Rate Tables. That is insufficient.
             Additionally, Plaintiff states a claim for a breach of the implied covenant of good faith
   and fair dealing.      Florida law recognizes that a party may be liable for exercising a
   discretionary contractual obligation where it fails to do so in good faith. Despite Defendant’s
   arguments, such a claim does not rise or fall with Plaintiff’s claim for breach of contract; it
   addresses a separate and distinct breach of contract by Defendant.
             Ultimately, because Plaintiff’s Amended Complaint adequately sets forth causes of
   action for breach of contract and for breach of the implied covenant of good faith and fair
   dealing, and because Defendant’s arguments in support of its Motion are almost entirely fact-
   dependent and outside the contract as well as the four corners of the Amended Complaint,
   the Motion should be denied.
                            II.    RELEVANT FACTUAL BACKGROUND
             This is a class action brought against Defendant on behalf of Slam Dunk and all
   policyholders whose monthly COI rates have been increased at least once since May 16, 2014.
   Am. Compl. ¶ 1. Plaintiff owns twenty-two group universal life insurance policies issued to
   employees of such companies as SunTrust Bank, Hyatt, and Continental Airlines. Id. ¶ 9.
   The life insurance is permanent, even if the employee leaves her job, but the policyholder
   must pay monthly COI to maintain the coverage. Id. ¶¶ 21-22.
             Defendant’s insurance contracts promised to base the COI on “expectations of future
   mortality experience,” Defendant considers whether to adjust the COI annually and, for some
   policyholders, Defendant increased the COI on an annual basis. Other policyholders had
   their COI adjusted less frequently—but all policyholders experienced an increase in the COI
   despite the improved mortality experience. Id. ¶ 6.
             Each of the insurance policies at issue here contains the following language about how
   and when Defendant will calculate the COI charge:
             The Monthly Cost of Insurance Rates are based on the Insured’s Attained Age,
             the type of benefit, the Class of Insured and whether premiums for that Insured
             are paid directly to CG or through payroll deductions. The Monthly Cost of


   1226886                                         -3-
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 5 of 21



             Insurance Rates are determined by CG based on its expectations as to future
             mortality experience. Adjustments in the Monthly Cost of Insurance Rates
             may be made by CG from time to time, but not more than once a year, and will
             apply to Insureds of the same class.

   Am. Compl. ¶ 29 & Ex. A at p. 18 (emphasis added). The insurance policies are all form
   policies that are preprinted, and insureds are not permitted to negotiate different terms. Id. ¶
   31. The COI provision requires that COI rates “are determined” based on Defendant’s
   expectations as to future mortality experience.       Id. (emphasis added). Thus, as future
   mortality experiences improve or decline, the terms of the policies obligate Defendant to
   review its COI rates to ensure that the rates still align with its expectations as to future
   mortality experience. Id. ¶ 32. The policies contain a “Table of Guaranteed Maximum
   Monthly Life Insurance Rates” that sets forth the cap or limit on what Defendant can charge
   policyholders for COI for the coverage. Am. Compl., Ex. A, pp. 31, 34 and 35. The policies
   do not contain a table that provides how much Defendant will charge policyholders based on
   the policyholder’s attained age, nor do they contain a previously calculated schedule of future
   adjustments.
             As alleged in the Amended Complaint, according to reports published by the Society
   of Actuaries, mortality rates have been improving steadily each year (including as recently as
   2015, 2018, and 2019) since the insurance contracts at issue were sold. Similarly, Defendant’s
   parent company, CIGNA, stated in public filings that it was experiencing better than expected
   results on mortality experience. Am. Compl. ¶ 47. Based on this data, rather than increasing
   COI for policyholders, Defendant should have decreased its COI rates. Instead, it adjusted
   COI rates upward, charging Plaintiff and the class higher, not lower, COI rates. Id. ¶¶ 35-38,
   43-46. Defendant’s failure to reconcile its COI rates with its actual expectations as to future
   mortality experience has led to unprecedented increases in Defendant’s profitability, as
   acknowledged in Defendant’s parent corporation’s public corporate filings. Id. ¶¶ 38, 47.
                                      III.   LEGAL ARGUMENT
   A.        Legal Standard
             A Rule 12 (b)(6) motion is designed to “test[ ] the sufficiency of the complaint” and
   not “whether a plaintiff will ultimately prevail on the merits.” Restrepo v. Wells Fargo Bank,
   N.A., No. 09-22436-CIV, 2010 WL 374771, at *1 (S.D. Fla. Feb. 3, 2010). To defeat a motion



   1226886                                        -4-
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 6 of 21



   to dismiss, the plaintiff need show only that its complaint contains factual allegations
   sufficient to “raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550
   U.S. 544, 555 (2007). A plaintiff is required only to plead “sufficient factual matter, accepted
   as true, to ‘state a claim to relief that is plausible on its face.’” Am. Dental Ass’n v. Cigna Corp.,
   605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly, 550 U.S. at 570). A claim has “facial
   plausibility when the plaintiff pleads factual content that allows the Court to draw the
   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,
   556 U.S. 662, 678 (2009). When analyzing a complaint for failure to state a claim under
   Federal Rule of Civil Procedure 12(b)(6), all factual allegations are taken as true and construed
   in the light most favorable to the plaintiff. Butler v. Sheriff of Palm Beach Cty., 685 F.3d 1261,
   1265 (11th Cir. 2012). “And, of course, a well-pleaded complaint may proceed even if it
   strikes a savvy judge that actual proof of those facts is improbable, and ‘that a recovery is very
   remote and unlikely.’” Twombly, 550 U.S. at 556 (quoting Scheuer v. Rhodes, 4165 U.S. 232,
   236 (1974)). Rather than assert that the Amended Complaint fails to allege a plausible claim,
   Connecticut General relies on evidence outside the pleading to show that it should not be
   liable.
   B.        Defendant’s Reliance on Extra-Contractual “Rate Tables” in Its Motion Is
             Improper and Mandates Denial of Its Motion.

             Defendant’s Motion relies principally on three Rate Tables that are not part of the
   insurance contracts nor referenced in the Amended Complaint, stating several times that the
   Rate Tables show that Defendant did not “in fact” adjust its COI rates. See Mot. at 1, 4, 5, 6,
   7, 9, 11. According to Defendant, the Rate Tables indicate that it did not adjust any COI rates,
   but merely “implemented” or “applied” the “preexisting” COI rates contained in those tables.
   See, e.g., id. at 11 (Defendant “did not adjust the rates at issue in Slam Dunk’s allegations;
   rather, [Defendant] implemented the rates already set forth in the Rate Tables.”).
             But Defendant’s reliance on the Rate Tables is improper and, when taken out of
   consideration (as they must be), Defendant’s arguments collapse like a house of cards. The
   Rate Tables are neither central to Plaintiff’s claims nor are they part of the policies themselves;
   further, their authenticity and admissibility is disputed. See infra Part III.B.2. And, even if it
   were proper for the Court to consider the Rate Tables, Defendant cannot show that their




   1226886                                         -5-
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 7 of 21



   existence allows Defendant to violate the plain language of the insurance policies that form
   the basis of the claims of Plaintiff and the class. See infra Part III.C.
             In ruling on a motion to dismiss pursuant to Rule 12(b)(6), a district court “ordinarily
   may not look beyond the pleadings.” Crawford’s Auto Ctr., Inc. v. State Farm Mut. Auto. Ins. Co.,
   945 F.3d 1150, 1162 (11th Cir. 2019). A district court may consider an extrinsic document
   attached to a motion of dismiss if—and only if—the document is (1) central to the plaintiff’s
   claim, and (2) its authenticity is not challenged. SFM Holdings, Ltd. v. Banc of Am. Secs., LLC,
   600 F.3d 1334, 1337 (11th Cir. 2010). The Rate Tables satisfy neither requirement.
             1.     The Rate Tables are not central to Plaintiff’s breach of contract claim.
             A document is considered central to a plaintiff’s claim “if the document’s contents are
   alleged in [the] complaint.” Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005). Or, stated
   differently, the document forms “a necessary part of [plaintiff’s] effort to make out a claim.”
   Id. As an initial matter, the contents of the Rate Tables are not alleged in Plaintiff’s Amended
   Complaint. To get around this obstacle, Defendant asserts that the insurance policies
   “explicitly refer[] to the Monthly COI Rates described in the Rate Tables,” thus making the
   Rate Tables “part of the Policies themselves.”1 Mot. at 5 n.2.
             Defendant’s assertion is demonstrably false: the insurance policies do not attach,
   incorporate by reference, or even mention the Rate Tables. The burden is on Defendant to
   demonstrate the Rate Tables are part of the policy and it has failed to meet that burden. As
   noted above, the policies include only one rate table and that is the one that sets the rate




   1
     For instance, Defendant states that the “Certificate explicitly refers to the Monthly COI
   Rates described in the Rate Tables…. The COI Rates, as listed in the Rate Tables, are thus
   part of the Policies themselves.” Mot. at 5 n2. Pages 17 and 18 of the policy refer to monthly
   COI rates, but they do not refer to the Rate Tables. Am. Compl., Ex. A at 17-18. The only
   table referenced is the “Table of Guaranteed Maximum Insurance Rates,” which sets a ceiling
   for COI rate charges. (“Under no circumstance will the Monthly Cost of Insurance Rates for
   Life Insurance ever be greater than those shown in the Table of Guaranteed Maximum Life
   Insurance Rates. Such guaranteed maximum rates are based on the Commissioners 1980
   Extended Term Table (age last birthday) and 4% effective annual interest.”) Id. Defendant
   thus has not pointed to any part of the contract that incorporates or references the Rate Tables.
   Accordingly, the contract no more incorporates the Rate Tables than it incorporates an e-mail
   that (just as the Rate Tables) may reflect monthly COI rates charged in the future.



   1226886                                          -6-
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 8 of 21



   “above which” Defendant cannot go in terms of setting COI.2 See supra, p. 4; p. 6, n.1. The
   Court should not consider the Rate Tables offered by Defendant in deciding this Motion.
             2.     The Rate Tables are disputed.
             In addition to not being a part of the contracts at issue or a central component of
   Plaintiff’s claims, the Court should not consider the Rate Tables for evidentiary reasons. First,
   Defendant has failed to support the authenticity of the documents. Defendant infers but does
   not support that the Rates Tables are internal business records and the declaration the
   Defendant filed is facially deficient. The declarant, Anne Marie Nicholas, does not state that
   she bases her declaration on her personal knowledge. She states only that she is “familiar with
   the facts and circumstances set forth in th[e] declaration.” Decl. of Anne Marie Nicholas ¶ 2
   (ECF No. 72-1) (the “Nicholas Declaration”). Given that such a declaration would be
   inadmissible at the summary judgment stage, see Fed. R. Civ. P. 56(c)(4), it makes even less
   sense to permit its consideration along with a Rule 12(b)(6) motion. It therefore would be
   manifestly unfair to Plaintiff to permit the consideration of Ms. Nicholas’s facially insufficient
   declaration. See Davis v. Howard, 561 F.2d 565, 571–72 (5th Cir. 1977) (per curiam) (“Where
   there is a motion to dismiss for failure to state a claim upon which relief may be granted, there
   can never be a wide overview by the trial court, beyond the pleadings to include matters
   outside, without affording all litigants the opportunity to offer their perspectives on the
   additional matter by way of admissible evidence.”).3
             Likewise, the declarant fails to establish the admissibility of any of the Rate Tables.
   Indeed, the Rate Tables—whose contents are not consistent from chart to chart—raise factual
   questions about how Defendant generated the figures that appear in them. Did Defendant
   increase COI rates based solely on expectations of future mortality? Alternatively, were the
   rate increases based principally on Defendant’s expectations of future mortality? What factors
   did Defendant consider when it calculated massive increases in premiums some years but not
   others, for policyholders of some employers but not others? The answers to these (and other)


   2
     Many of the subject policies at issue were sold decades before these 2009 charts were even
   in existence.
   3
     In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
   Circuit adopted as binding precedent all decisions of the United States Court of Appeals for
   the Fifth Circuit, as that court existed on September 30, 1981, handed down prior to close of
   business on that date.


   1226886                                          -7-
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 9 of 21



   questions about the Rate Tables must (and can only be) answered through discovery—and
   the answers to those questions will bear on the merits of Plaintiff’s claims. These questions
   cannot be resolved here, in the context of this motion.
             Nor can the Court properly take judicial notice of the Rate Tables. Indeed, Defendant
   did not ask the Court to take judicial notice of the Rate Tables, and for good reason: the Rate
   Tables are not susceptible to judicial notice. Defendant has provided no indication that the
   Court—or Plaintiff—can readily and accurately discern the authenticity of the Rate Tables.
   See Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1278 (11th Cir. 1999) (“Fed. R. Evid. 201(b)
   provides for taking judicial notice of facts that are not subject to reasonable dispute because
   they are capable of accurate and ready determination by resort to sources whose accuracy
   cannot reasonably be questioned.”).
             Plaintiff thus disputes the authenticity and admissibility of the Rate Tables, and for
   this reason as well, this Court cannot properly consider the Rate Tables. See AML Invs. IX LLC
   v. Kennedy, No. 18-22896-CIV, 2019 WL 2107291, at *4 (S.D. Fla. Apr. 24, 2019) (citing Day
   v. Taylor but refusing to consider at the motion to dismiss stage documents that the plaintiff
   disputed).
             3. It Is Reversible Error to Consider the Rate Tables at This Time.

             Because the Rate Tables impermissibly go beyond the four corners of the Amended
   Complaint (and no exception exists to consider them now), this Court should not consider
   them. See Kennedy, 2019 WL 2107291, at *4. Defendant deceptively refers to the Rate Tables
   as “contractual Rate Tables” numerous times throughout its Motion to Dismiss; thus
   implying that these Rate Tables are part of the contract. They are not. This attempt to
   implicate evidence beyond the allegations, if considered at this stage, would constitute
   reversible error. See, e.g., Herron v. Herron, 255 F.2d 589, 590 (5th Cir. 1958) (holding that it
   was reversible error for the trial court to consider matters outside the pleading to establish a
   statute of limitations defense); see also Real Estate Indus. Sols., LLC v. Concepts in Data Mgmt.
   U.S., Inc., No. 6:10-cv-1045, 2011 WL 13141044, at *5 (M.D. Fla. Oct. 4, 2011) (refusing to
   accept an argument at the Rule 12 stage that was “predicated on documents, attached to the
   Motion as Exhibit A, that [were] not part of the pleadings”).




   1226886                                          -8-
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 10 of 21



   C.        Plaintiff Has Alleged a Claim for Breach of Contract.
             “Under Florida law, there are three elements to a breach of contract claim: (1) the
   existence of a contract; (2) a material breach; and (3) damages resulting from the breach.”
   Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272 (11th Cir. 2009); Deauville Hotel Mgmt., LLC
   v. Ward, 219 So. 3d 949, 953 (Fla. 3d DCA 2017).
             Plaintiff has alleged a prima facie claim for breach of contract against Defendant: (1) it
   is undisputed that the parties have entered into a valid contract; (2) as discussed in further
   detail below, Defendant materially breached its obligation to determine its COI rates “based
   on its expectations of future mortality experience”; and (3) Plaintiff and the class members
   have suffered economic harm by the unwarranted increase in COI rates. The only issue the
   Motion presents is whether Plaintiff has adequately plead a material breach of the contract.
             1.     Plaintiff Has Alleged a Material Breach of the Policies.
             Although Defendant contends that the Amended Complaint fails to state a plausible
   claim for breach of contract, Plaintiff’s allegations establish otherwise. The policies provide
   in part:
             The Monthly Cost of Insurance Rates are based on the Insured’s Attained Age,
             the type of benefit, the Class of Insured and whether premiums for that Insured
             are paid directly to CG or through payroll deductions. The Monthly Cost of
             Insurance Rates are determined by [Defendant] based on its expectations as
             to future mortality experience.

   Am. Compl. ¶ 29 & Ex. A at 18 (emphasis added). The instant policies thus provide that
   Defendant must determine the monthly COI rates for categories of insured individuals based
   on Defendant’s expectation as to future mortality experience. The insurance industry utilizes
   mortality tables to ascertain mortality experience. Am Compl. ¶¶ 29, 39. Mortality tables are
   charts showing the rate of death at a certain age for respective groups of individuals, such men
   versus women or smokers versus non-smokers. Id. ¶ 39.
             Plaintiff alleges in its Amended Complaint that mortality experience has improved
   across the board and substantially through all mortality tables, meaning that all groups of
   individuals are living longer. Am. Compl. ¶ 45. Yet the rates Defendant charges the current
   and former employees of numerous South Florida employers, and many other class members,
   continue to increase year after year, despite that the costs to payout death benefits is
   decreasing because individuals are living longer. Id. ¶ 3. Mortality experience is the most


   1226886                                          -9-
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 11 of 21



   significant factor that affects monthly COI rates because, as alleged in the Amended
   Complaint, age attained and the other enumerated factors designated in the policies “are not
   material to determining the Monthly Cost of Insurance.” Id. ¶ 33.
             At bottom, the Amended Complaint alleges that Defendant breached these policies
   by:
             (a) Increasing COI charges when it adjusted4 the amount to be charged to the
                 policyholders because its expectations of future mortality experience did
                 not support an increase in the COI;

             (b) Taking factors other than its expectations of future mortality experience
                 into account when determining the amount of COI to charge when it
                 adjusted the amount charged on the policies or, alternatively, not relying
                 principally on its expectations of future mortality experience, or,
                 alternatively, not considering those expectations at all;

             (c) Improperly reducing the Cash Value of policyholder cash accounts by
                 deducting COI amount that were calculated in violation of the terms of the
                 policies; and

             (d) Failing to reduce the COI charges when it adjusted the amount to be
                 charged to the policyholders because Defendant’s expectations of future
                 mortality experience supported a decrease in the COI.

   Id. ¶ 62.
             2.     Plaintiff Adequately Alleges that Defendant Breached the Contract by Not Basing
                    COI Rates Exclusively—or Principally—on Mortality Experience.

             Defendant moves to dismiss, in part, because it contends that contrary to the explicit
   terms of the contract, Defendant could consider multiple factors in setting COI rates
   (including those not designated in the contract). Defendant suggests that that it was permitted


   4
     Defendant contends that its year-to-year rate increases, purportedly based on the Rate
   Tables, are not “[a]djustments” as that term appears in the policy. At the motion to dismiss
   stage, this argument fails. In the absence of a definition of the term “adjustment” in the policy,
   and in the presence of different interpretations, Florida law requires that this Court construe
   the term “adjustment” in favor of Plaintiff. Evanston Ins., 145 F. Supp. 3d at 1147 (holding
   that insurance policies “are to be construed most strongly against the insurer and liberally in
   favor of the insured”). For purposes of ruling on the Motion, the Court should construe
   “adjustment” to mean the point at which the monthly COI rates were actually adjusted (i.e.,
   increased) for a policyholder, not the date in which the Defendant had adopted a future plan
   to possibly adjust the rates upward.


   1226886                                       - 10 -
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 12 of 21



   to consider the Insured’s Attained Age along with a host of “other factors” not provided for
   in the policies, such as “investment income, mortality, policy termination, and expense rates.”
   Mot. at 12-14. Therefore, Defendant argues that it has not breached the contract by failing to
   base its monthly COI rates on mortality experience.
             Defendant also argues that “Florida and other state regulators” reviewed the policies
   and, without providing any support, claims that the review was “consistent with actuarial
   principles.” Mot. at 14. The latter unsupported assertion is a clear indication that Defendant’s
   argument is meritless;5 the former contention runs afoul of Florida law. Under the rules of
   contractual interpretation, Defendant is wrong on both counts.
             It is undisputed that insurance “policy language is to be interpreted according to its
   ‘everyday meaning’ as it is ‘understandable to the layperson.’” Ohio Cas. Ins. Co. v. Cont’l Cas.
   Co., 279 F. Supp. 2d 1281, 1283 (S.D. Fla. 2003) (quoting Hrynkiw v. Allstate Floridian Ins. Co.,
   844 So. 2d 739, 741 (Fla. 5th DCA 2003)). “It is well settled that the actual language used in
   the contract is the best evidence of the intent of the parties and, thus, the plain meaning of the
   language controls.” Rose v. M/V “GULF STREAM FALCON”, 186 F.3d 1345, 1350 (11th Cir.
   1999); see In re Gardinier, Inc., 831 F.2d 974, 976 (11th Cir. 1987) (“[A]bsent ambiguity in the
   terms of a contract, intent is gleaned from the four corners of the instrument.”).
             To the extent there is any ambiguity, the court must construe such an ambiguity in
   favor of the insured. See Natarajan v. Paul Revere Life Ins. Co., 720 F. Supp. 2d 1321, 1326–27
   (M.D. Fla. 2010) (“In the State of Florida, all ambiguities in insurance contracts are construed
   in favor of the insured.” (citing Deni Assocs. v. State Farm Fire & Cas. Ins. Co., 711 So.2d 1135,
   1140 (Fla. 1998))). Similarly, “insurance contracts are to be construed most strongly against
   the insurer and liberally in favor of the insured.” Evanston Ins. Co. v. Budget Grp. Inc., 199 F.
   App’x 867, 868 (11th Cir. 2006) (per curiam); see Berkshire Life Ins. Co. v. Adelberg, 698 So. 2d




   5
    This Court should not consider Defendant’s arguments regarding “actuarial principles” that
   were allegedly approved by “Florida and other state regulators.” See Mot. at 14. Defendant
   again raises issues outside the pleadings, arguing the merits of the case on facts that are yet to
   be established. See Herron, 255 F.2d at 590. Nor did Defendant request the Court take judicial
   notice of any “actuarial principles,” which are not referenced in the Amended Complaint nor
   attached to its Motion.



   1226886                                       - 11 -
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 13 of 21



   828, 830 (Fla. 1997) (insurance policy to be construed “‘liberally in favor of the insured and
   strictly against the insurer’”).
             Contracts that specifically reference certain items also are presumed to exclude any
   items that are not mentioned. See Am. Univ. of the Carribbean, N.V. v. Caritas Healthcare, Inc.,
   441 F. App’x 644, 646 (11th Cir. 2011) (per curiam) (“Florida law recognizes the ‘doctrine of
   expression unius est exclusion alterius,’ which ‘instructs that when certain matters are mentioned
   in a contract, other similar matters not mentioned were intended to be excluded” (quoting In
   re Celotex Corp., 487 F.3d 1320, 1334 (11th Cir. 2007))).
             Defendant all but admits in its Motion that it is basing monthly COI rates on factors
   other than mortality experience, including factors not specified in the insurance contracts. See,
   e.g., Mot. at 14. Interpreting the contract as permitting factors other than those specified by
   the policy6 in calculating the COI is inconsistent with Florida law. See Am. Univ. of the
   Caribbean, 441 F. App’x at 646 (mentioning certain matters in a contract express an intent to
   exclude other items not mentioned).
             Florida law mandates that the insurance policy in this respect be liberally construed
   against Defendant. See Berkshire Life Ins., 698 So. 2d at 830. Not only must any ambiguity be
   construed in favor of Plaintiff, see Natarajan, 720 F. Supp. 2d at 1326–27, but the presence of
   an ambiguity requires denial of a motion to dismiss, see Fleisher v. Phoenix Life Ins. Co., 18 F.
   Supp. 3d 456, 470-71 (S.D.N.Y. 2014) (holding that“[a]mbiguity alone compels” rejection of
   insurer interpretation of “‘based on’ since there is no conceivable argument that [plaintiff’s]
   reading is ‘unreasonable,’ or that [defendant’s] is the only fair interpretation of the contract
   language”). At this stage, Plaintiff has said enough to plausibly allege that Defendant is
   breaching the policies by not basing the COI exclusively or principally on mortality
   experience.
             Numerous courts in other districts analyzing similar insurance policies have also
   determined that similar “based on” language connotes exclusivity. See Jeanes v. Allied Life Ins.
   Co., 168 F. Supp. 2d 958, 974 (S.D. Iowa 2001), aff’d in part & rev’d in part on other grounds, 300
   F.3d 938 (8th Cir. 2002) (Holding that in dispute addressing a nearly identical provision, the
   provision was unambiguous and that “the plain language of the contract only allows

   6
    To the extent that, as this Court pointed out during the hearing on the first Motion to
   Dismiss, “may means may,” then surely “based on” means based on.


   1226886                                       - 12 -
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 14 of 21



   [defendant] to change the cost of insurance for increases in the companies [sic] expectations
   as to future mortality.”); Yue v. Conseco Life Ins. Co. (Yue I), No. CV 08-1506, 2011 WL 210943,
   at *9 (C.D. Cal. Jan. 19, 2011) (holding that under similar provision to one at issue here, it
   was “impermissible” for defendant to “take[] into account factors other than ‘mortality’”).7
             Defendant relies on Norem v. Lincoln Benefit Life Co., 737 F.3d 1145 (7th Cir. 2013), for
   the proposition that the phrase “based on” somehow does not suggest exclusivity. Mot. at 13-
   14. That assertion is irrelevant. As Defendant acknowledges, Plaintiff alleges (alternatively)
   that mortality rates had to at least be the primary factor in setting COI rates—and they were
   not. See Am. Compl. ¶¶ 58, 62(d). Norem thus does not determine as a matter of law the
   validity of Plaintiff’s allegations.
             Regardless, multiple federal courts interpreting similar COI provisions have squarely
   rejected the Seventh Circuit’s analysis in Norem. In Fleisher v. Phoenix Life Insurance Co., the
   court noted that “the Seventh Circuit has unnecessarily complicated a simple issue” [because]
   “the phrase ‘based on’ is commonly understood to mean that something is created in reliance
   on identified factors.” 18 F. Supp. 3d at 472-73. There, in the absence of phrases like
   “including but not limited to” or “such as,” the court concluded that it could not “fathom a
   scenario in which a New York court would construe the phrase ‘based on’ as precluding an
   average insured individual from understanding the phrase to be exhaustive.” Id. at 473
   (emphasis in original). A district court in California likewise held that a COI provision
   requiring rates to be “based on” “expectation[s] as to future mortality experience” could not
   be based on undisclosed factors not stated in the policy. See Yue I, 2011 WL 210943, at *9-
   10.
             Norem is also inapplicable to the present case. The COI provision in the Norem stated
   that the COI “‘is based on the insured’s sex, issue age, policy year, and payment class.’” 737


   7
     See also Vogt v. State Farm Life Ins. Co., No. 2:16-cv-04170, 2018 WL 1747336, at *4 (W.D.
   Mo. Apr. 10, 2018) (“Given the COI language . . . no reasonable lay person would expect
   that State Farm was permitted to use any factor it wanted to calculate the cost of insurance”);
   Yue v. Conseco Life Ins. Co. (Yue II), 282 F.R.D. 469, 481 (C.D. Cal. 2012) (“The COI provision
   states that the COI Rate will be ‘based on’ projected rates of mortality. Defendant appears to
   argue that the COI Rate can be considered ‘based on’ expected mortality rates long as
   expected mortality rates constitute one factor in determining the COI Rates. Defendant’s
   interpretation conflicts, however, with the ordinary and popular meaning of the phrase ‘based
   on.’”).


   1226886                                         - 13 -
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 15 of 21



   F.3d at 1147. Norem itself declined to consider authorities that limited the factors in setting
   COI rates to morality experience. Id. (discussing Yue II and other authorities). Norem
   explicitly rejected those cases because the policy at issue in Norem “says nothing about
   ‘mortality experience’ as the basis for the COI rate.” 737 F.3d at 1154. The Plaintiff’s policies
   here, however, do say something about “mortality experience.” Explicitly, they say that the
   COI will be “based on” “mortality experience.” Am. Compl. ¶ 29 & Ex. A at 18. Norem is
   thus not persuasive for that additional reason.8
       3. At Best, Defendant Raises Issues Contesting Plaintiff’s Interpretation of the Contract that
          Present Factual Disputes Incapable of Resolution at the Motion to Dismiss Stage.

             Defendant also moves to dismiss because, in its view, basing COI rates “solely on
   mortality would be inconsistent with fundamental actuarial principles underlying life
   insurance policies.” Mot. at 13-14. Defendant raises this and other contentions in support of
   dismissal that implicate factual questions that cannot be resolved in Defendant’s favor at the
   motion to dismiss stage.
             Defendant implicitly argues that this Court should consider the custom in the
   insurance industry in interpreting the insurance policies. See, e.g., id. at 13 (arguing that
   Plaintiff’s interpretation “would be inconsistent with fundamental actuarial principles
   underlying life insurance policies”). Ordinarily, “[c]ommercial transactions and contracts
   should be interpreted in light of custom or trade usage.” Nat’l Merchandise Co., Inc. v. United
   Serv. Auto. Ass’n, 400 So. 2d 526, 531 (Fla. 1st DCA 1981). Establishing that industry custom
   or usage here would require admittance of extrinsic evidence, especially because such custom
   or usage is outside the pleadings. See Lincoln Adventures, L.L.C. v. Certain Underwriters at Lloyds
   of London, No. 05-60554-CIV, 2005 WL 8156387, at *2 (S.D. Fla. Dec. 15, 2005) (discussing
   circumstances “where interpreting a contract involves questions of fact,” such as ascertaining
   custom or usage to construe ambiguous terms).

   8
     Defendant further contends that it complied with the policies in the limitations period
   because the upward adjustments in monthly COI rates were based on age attained. Motion
   at 6-8. That assertion is outside the pleadings. Further, construing the policies as permitting
   age attained as the sole basis to adjust monthly COI rates ignores the immediately preceding
   sentence requiring COI rates to be “determined by” expectant mortality experience, a
   construction that is inconsistent with Florida law. See Veniard v. NB Holdings Corp., No. 3:98-
   CV-446-J-21A, 2000 WL 33988085, at *8 (M.D. Fla. Aug. 8, 2000) (stating that a court must
   “avoid constructions which render a clause of the contract superfluous or without meaning.”).


   1226886                                       - 14 -
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 16 of 21



             Ultimately, to prevail at this stage of the proceedings, the Defendant must establish
   that its interpretation is the only reasonable construction of the policy. See, e.g., Campaniello
   v. Amici P’ship, 832 So. 2d 870, 872 (Fla. 4th DCA 2002) (“[W]hen the terms of a written
   instrument are disputed and rationally susceptible to more than one construction, an issue of
   fact is presented which cannot properly be resolved by summary judgment.”). Florida
   jurisprudence is clear that to construe disputed provisions in light of parties’ differing
   constructions of a policy requires the Court “to delve into questions of intent and credibility,
   which are improper inquiries at the summary judgment stage”—much less the motion to
   dismiss stage. See Onuss Ortak Nokta Uluslararasi Haberlesme Sistem Servis Bilgisayar Yazilim
   Danismanlik Ve Dis Ticaret Limited Sirketi v. Terminal Exch., LLC, No. 09-80720-CIV, 2010 WL
   5393488, at *7 (S.D. Fla. Dec. 21, 2010). For this additional reason, the Court should deny
   the Motion to Dismiss and allow the parties to develop the factual record as to the proper
   interpretation of the insurance policies at issue here.
       4. This Court Should Reconsider Its Prior Ruling Because an Alternative Ground to Uphold
          the Amended Complaint Exists.

             While the Amended Complaint does state a claim for relief not alleged in the initial
   pleading, this Court should also not bar Plaintiff from establishing that Defendant breached
   Plaintiff’s policies and the policies of absent class members to the extent Defendant failed to
   adjust COI rates downwards in the face of improving mortality experience. This Court
   concluded that the policy’s language that “[a]djustments in the Monthly Cost of Insurance
   Rates may be made by [Connecticut General] based on its expectations as to future mortality”
   was permissive as evidenced by the use of the word “may.” Am. Compl., Ex. A at 18
   (emphasis added); Dec. 19, 2019 Hr’g Tr at 18:9-14. Accordingly, this Court concluded that
   Defendant could not have breached the agreement by failing to perform a discretionary act.
             The Court’s conclusion is not unreasonable—if not for other language in the policy,
   specifically, within that very same provision. Florida law instructs that courts are to “‘read
   provisions of a contract harmoniously in order to give effect to all portions thereof.” City of
   Homestead v. Johnson, 760 So. 2d 80, 84 (Fla. 2000). Indeed, the third sentence within that
   provision says that Defendant “may” “[a]djust[] the COI rates. Am. Compl. ¶ 29 & Ex. A.
   at 18. The preceding sentence, however, also requires that the COI rates be “determined by
   [Defendant] based on its expectations as to future mortality rates.” Id. Construing “may” to


   1226886                                       - 15 -
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 17 of 21



   be permissive in all circumstances would render the prior sentence in that provision
   superfluous because in the event Defendant never makes any adjustments after the initial COI
   charge, COI rates would never be determined “based on” “expectations as to future mortality
   experience.” This construction is not permissible under Florida law. See Veniard, 2000 WL
   33988085, at *8 (stating that a court must “avoid constructions which render a clause of the
   contract superfluous or without meaning”).
             A district court in the Eleventh Circuit recently decided a similar issue in a case that is
   instructive. In Advance Trust & Life Escrow Services, LTA v. Protective Life Insurance Co., No. 2:18-
   CV-1290, 2019 WL 4572809, at *5–6 (N.D. Ala. Sept. 20, 2019), the Court denied a life
   insurer’s motion for judgment on the pleadings when the plaintiff sufficiently alleged that the
   insurer had an obligation to periodically review the COI rates to conform with the insurer’s
   projected mortality costs but that the insurer breached the policy terms by not basing its COI
   rates on future mortality experience. Just as in present case, the policy provided that
   “‘[m]onthly cost of insurance rates will be determined by [the insurer], based on [its]
   expectations as to future mortality experience.’” Id. at *1 (boldface and second alteration
   added). The Court denied the Rule 12 motion, stating that “at the motion to dismiss stage the
   court simply notes that the language ‘will be determined’ at least plausibly obligates [the
   insurer] to periodically update its COI rates. Specifically, the court notes that the policies’ use
   of the phrase ‘will be determined,’ as opposed to ‘may be determined,’ plausibly indicates an
   ongoing duty to ensure the COI rates reflect current data.” Id. at *5 (emphasis in original).
   Advance Trust thus held that the plaintiff’s allegations were appropriate for discovery. Id. at *7;
   see also Vogt, 2018 WL 1747336, at *2 (denying life insurer’s motion for summary judgment
   when discovery showed that “[t]he COI rates were not equal to the mortality rates in [the
   insurer’s] proprietary mortality tables.”). This Court thus should not preclude Plaintiff from
   pursuing all viable bases for relief and deny the Defendant’s Motion.
   D.        Plaintiff States a Claim for Breach of the Implied Covenant of Good Faith and Fair
             Dealing.

             Defendant cursorily contends that Plaintiff’s claim for breach of the implied covenant
   of good faith and fair dealing rises and falls with Plaintiff’s breach of contract claim. This
   argument has no merit, primarily because Plaintiff has sufficiently alleged a claim for breach




   1226886                                         - 16 -
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 18 of 21



   of contract. See supra Part III.C. But, in any event, Defendant misapprehends the law and
   misstates Plaintiff’s claim.
             In Abels v. JPMorgan Chase Bank, N.A., 678 F. Supp. 2d 1273 (S.D. Fla. 2009), the court
   rejected the very argument Defendant raises here. Abels explained:
                    Defendant argues that Plaintiffs cannot maintain an action for breach of
                    the implied covenant of good faith and fair dealing because Plaintiffs
                    have not alleged a breach of a specific term of the contract.

                           … Plaintiffs argue that section 5 of the mortgage agreement gives
                    Defendant discretion in the selection of the insurance company and rate,
                    and that Defendant exercised that discretion capriciously, in bad faith,
                    and in contravention of the parties’ reasonable expectations.

                            The Court finds that Plaintiffs have the better argument. The
                    Cox case [Cox v. CSX Intermodal, Inc., 732 So. 2d 1092, (Fla. 1st DCA
                    1999)] provides that, as long as the implied covenant does not vary
                    the express terms of the contract, the failure to perform a
                    discretionary act in good faith may be a breach of the implied
                    covenant of good faith and fair dealing. Plaintiffs have alleged
                    sufficient facts to show that Defendant acted capriciously and in bad
                    faith when it exercised its discretion under section 5 of the mortgage
                    agreement. Thus, Plaintiffs have stated a claim for this cause of action.

   678 F. Supp. 2d at 1278–79 (emphasis added). Abels followed the well-established principle
   that “[a] breach of the implied covenant of good faith and fair dealing is not an independent
   cause of action, but attaches to the performance of a specific contractual obligation.” Centurion
   Air Cargo, Inc. v. United Parcel Serv. Co., 420 F.3d 1146, 1151 (11th Cir. 2005) (citing Cox, 732
   So. 2d at 1097). This principle does not require a plaintiff to bring a separate breach of contract
   claim but instead acts as “‘a gap-filling default rule,’ which comes into play ‘when a question
   is not resolved by the terms of the contract or when one party has the power to make a
   discretionary decision without defined standards.’” Speedway SuperAmerica, LLC v. Tropic
   Enters., Inc., 966 So. 2d 1, 3 (Fla. 2d DCA 2007) (quoting Publix Super Mkts., Inc. v. Wilder Corp.
   of Del., 876 So. 2d 652, 654 (Fla. 2d DCA 2004)).
             As such, a claim for breach of the implied covenant applies when a question is not
   resolved by the terms of the contract or when one party has the power to make a discretionary
   decision without defined standards, and a party is not required to allege an express breach in
   order to state a claim. This rule makes sense. Otherwise, a defendant who had not breached



   1226886                                        - 17 -
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 19 of 21



   an express contractual term would have absolute immunity to exercise the discretion afforded
   it by contract in bad faith. Accordingly, the law provides only that the duty of good faith
   “must relate to the performance of an express term of the contract.” Hosp. Corp. of Am. v. Fla.
   Med. Ctr., Inc., 710 So. 2d 573, 575 (Fla 4th DCA 1998). And “the implied covenant only
   ‘attaches to the performance of a specific contractual obligation.’” Ernie Haire Ford, Inc. v. Ford
   Motor Co., 260 F.3d 1285, 1291 (11th Cir. 2001) (ellipsis omitted; quoting Johnson Enters. of
   Jacksonville, Inc. v. FPL Grp., Inc., 162 F.3d 1290, 1314 (11th Cir. 1998). Thus, “[w]here a
   contract vests a party with discretion, but provides no standards for exercising that
   discretion, Florida courts have held that the implied duty of good faith and fair dealing
   attaches as a gap-filling default rule. This standard imposes a duty upon the party vested with
   discretion to act in a commercially reasonable manner, or a manner that satisfies the
   reasonable expectations of the other party.” Burger King Corp. v. Broad St. Licensing Grp., LLC,
   469 F. App’x 819, 821 (11th Cir. 2012) (per curiam); see, e.g., Publix Super Mkts., 876 So. 2d at
   655 (holding that exercise of discretion was reasonable based upon evidence of the
   commercial needs of the party vested with discretion); Cox, 732 So. 2d at 1098 (considering
   whether exercise of discretion would unreasonably deprive other party of meeting its “costs
   of operation”).
             The same logic applies here. The Court has concluded that the insurance policies at
   issue include discretionary language: “Adjustments in the Monthly Cost of Insurances Rates
   may be made by [Defendant] from time to time, but no more than once a year, and will apply
   to Insured of the same class.” Am. Compl. ¶ 29 (emphasis added). If, as the Court held in
   granting Defendant’s first motion to dismiss, the Defendant has absolute and unfettered
   discretion to make COI rate adjustments, Defendant nonetheless must do so in good faith.
   See Dec. 19, 2019 Hr’g Tr. at 18 (“I find that the policy here clearly states the defendant may
   adjust the COI rates from time to time.” (emphasis added)); Am. Compl. ¶ 70 (“Where an
   agreement affords one party the power to make a discretionary decision, the duty to act in
   good faith limits that party’s ability to act capriciously to contravene the reasonable
   contractual expectations of the other party.”).9


   9
    Plaintiff does not concede that the policy provides Defendant with discretion to adjust COI
   rates. See Am. Compl. at 19 n.5. Plaintiff sets forth its allegations in the alternative,
   recognizing of the rulings the Court previously rendered that the policy is discretionary.


   1226886                                       - 18 -
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 20 of 21



             Here, as alleged in the Amended Complaint, Defendant did exercise its discretion to
   adjust the rates when it raised the rates for Plaintiff and each class member at least once within
   the statutory period. When it did so, Defendant was required to exercise that discretion in
   good faith and base its adjustment, either exclusively or principally on future mortality
   experiences—which it failed to do. Whether Defendant properly exercised its discretion is a
   pure question of fact that the Court cannot resolve at this stage of the case. See Battle v.
   Wachovia Bank, N.A., No. 10-21782-Civ., 2011 WL 2580778, at *2 (S.D. Fla. Jun. 29, 2011)
   (Cooke, J.) (holding that there were genuine issues of material fact as to whether defendant
   had exercised its discretion under the contract in bad faith even though plaintiffs had “fail[ed]
   to identify what terms of the contract [defendant] ha[d] breached”); Cibran Enters., Inc. v. BP
   Prods. N. Am., Inc., 365 F. Supp. 2d 1241, 1257–58 (S.D. Fla. 2005) (entering summary
   judgment on breach of contract claim but allowing implied covenant claim because a genuine
   issue existed as to whether defendant had failed to perform express term in good faith).
             The Amended Complaint alleges, in unequivocal terms, that (1) Defendant failed to
   act in good faith with respect to exercising its discretion to adjust COI rates; and (2) Defendant
   actually raised COI rates over the years, in the face of continual improvement in life
   expectancies. After initially setting COI rates, Defendant did not merely fail to adjust those
   rates to reflect decreases in mortality rates, rather, Defendant actually raised the COI on the
   class policies. Am. Compl. ¶ 37. All the while, Defendant’s parent company, CIGNA,
   repeatedly acknowledged that, consistent with industry experience, mortality rates were
   improving. Id. ¶ 47. To increase COI rates year after year, as Defendant admits now it did,
   leads to the inevitable inference that Defendant did not exercise its discretion to adjust rates
   in good faith.
             Accordingly, the Amended Complaint states a plausible claim for breach of the
   implied covenant of good faith and fair dealing.
                                         IV.    CONCLUSION
       For the foregoing reasons, Defendant’s Motion to Dismiss should be denied.




   1226886                                       - 19 -
Case 1:19-cv-21996-MGC Document 76 Entered on FLSD Docket 03/12/2020 Page 21 of 21



                           REQUEST FOR HEARING – L.R. 7.1(b)(2)

             Plaintiff respectfully requests one-hour for oral argument on Defendant’s Motion.
   Oral argument will allow the Court to question the Parties on Plaintiff’s new allegations and
   counts and the applicability of the law to those allegations.

   Dated: March 12, 2020                           Respectfully submitted,
                                                   KOZYAK TROPIN & THROCKMORTON

                                                   /s/ Benjamin J. Widlanski
                                                   Benjamin J. Widlanski (Fla Bar No. 1010644)
                                                   Harley S. Tropin (Fla. Bar No. 241253)
                                                   Dwayne A. Robinson (Fla. Bar No. 99976)
                                                   Robert J. Neary (Fla. Bar No. 81712)
                                                   2525 Ponce de Leon Blvd, 9th Floor
                                                   Miami, Florida 33134
                                                   Tel: (305) 372-1800 / Fax: (305) 372-3508
                                                   Email: rn@kttlaw.com
                                                   bwidlanski@kttlaw.com
                                                   hst@kttlaw.com
                                                   rn@kttlaw.com
                                                   drobinson@kttlaw.com

                                                   REED SMITH LLP

                                                   Edward M. Mullins (Fla. Bar No. 863920)
                                                   Christina Olivos (Fla. Bar No. 119580)
                                                   Reed Smith LLP
                                                   1001 Brickell Bay Drive, Suite 900
                                                   Miami FL 33131
                                                   Tel.: 786-747-0200 / Fax: 786-747-0299
                                                   Email: emullins@reedsmith.com
                                                   colivos@reedsmith.com

                                                   Douglas C. Rawles (pro hac vice)
                                                   Katherine Ellena (pro hac vice)
                                                   Reed Smith LLP
                                                   355 South Grand Avenue, Suite 2900
                                                   Los Angeles, CA 90071
                                                   Email: drawles@reedsmith.com
                                                          kellena@reedsmith.com

                                               Attorneys for Plaintiff Slam Dunk I, LLC



   1226886                                      - 20 -
